internal_revenue_service number release date index number -------------------------- ---------------------------------------------------------- -------------------- ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-149130-05 date april ty ------- ty ------- legend buyer -------------------------------------------- date ---------------------- date --------------------- shareholder s ---------------------------------------------------------------- --------------------------------------- taxpaye--r ------------------------------ year --------- u ---- dollar_figurev ---------------------- dollar_figurew ------------------ dollar_figurex ------------------ dollar_figurey ------------------ dollar_figurez ------------------ plr-149130-05 dear ----------------- this is in reply to your request submitted on behalf of the taxpayer for consent for the revocation of the taxpayer’s election out of the installment_method on date the shareholders of the taxpayer entered into an agreement to sell their stock in the taxpayer to buyer for dollar_figurex the buyer made a cash payment of dollar_figurey on date and gave the shareholders promissory notes in the aggregate amount of dollar_figurez the notes have a term of u years and provide for equal semi-annual payments of principal and accrued interest it has been represented that a timely sec_338 election was made to treat the stock sale as a deemed asset sale the entire gain from the sale of stock ie the deemed asset sale was reported on the taxpayer’s return for year when the shareholders’ returns were being prepared the effect of the treatment indicated on the taxpayer’s return became evident shortly thereafter an amended_return for year reporting the date sale as an installment_sale was filed for the taxpayer the federal_income_tax return for year of each shareholder was filed by date each of those returns reflected the date sale as if it had been properly reported as an installment_sale on the taxpayer’s return each of the shareholders reported taxable_income between dollar_figurev and dollar_figurew for year it has been represented that i none of the shareholders incurred any losses business investment casualty etc during year ii none of the shareholders had unrealized losses in year that did not exist in year and would exceed dollar_figure as of the end of year iii none of the shareholders held any other installment notes and iv the buyer has made timely payment of all required principal and interest payments on the installment note law and analysis sec_453 of the code provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition plr-149130-05 sec_15a_453-1 of the temporary income_tax regulations defines payment to include amounts actually or constructively received in the taxable_year under an installment_obligation sec_453 of the code and sec_15a_453-1 of the temporary regulations provides that a taxpayer may elect out of the installment_method in the manner prescribed by the regulations sec_15a_453-1 of the temporary regulations provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of an installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of the installment_method the filing of the original corporate return in the subject circumstances constituted an election out of the installment_method if the amended corporate return in this case was filed after the due_date extended due_date for the corporate return the revocation of the election out of the installment_method without prior consent from the internal_revenue_service was improper except as otherwise provided in the regulations sec_453 of the code requires a taxpayer who desires to elect out of the installment_method to do so on or before the due_date including extensions of the taxpayer’s federal_income_tax return for the taxable_year of the sale sec_15a_453-1 of the temporary regulations provides that an election under sec_453 of the code is generally irrevocable an election may be revoked only with the consent of the internal_revenue_service sec_15a_453-1 provides that revocation an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes it has been represented that the parties always intended to report the date sale on the installment_method as soon as the shareholders realized that the entire amount of the gain on the date sale had been reported on the taxpayer’s original return they took prompt though improper action of filing of an amended_return for the taxpayer on the basis as if there had been no election out of the installment_method the shareholders filed their individual returns for year on a basis consistent with the amended_return of the taxpayer a short time after filing their individual returns the shareholders submitted this request for a ruling seeking the consent of the service for the revocation of the taxpayer’s election out of the installment_method conclusion based on careful consideration of all of the information submitted and the representations made the taxpayer is granted consent for the revocation of its election out of the installment_method with respect to the date sale plr-149130-05 permission to revoke the taxpayer’s election out of the installment_method of reporting for the date sale is granted for the period that end sec_75 days after the date of this letter if the ruling granted in this letter would have any effect on any amounts reported on the taxpayer’s previously filed amended_return for year the taxpayer must file an amended_return for year to reflect the effect of this ruling if this ruling would have any effect on any returns previously filed by the shareholders the shareholders must file amended returns for such years to reflect the effect of this ruling if any amended returns are required a copy of this letter_ruling must be attached to each of the amended_return s except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the computation of the gain to be reported under the installment_method and the extent to which the transaction qualifies for reporting under the installment_method this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations accompanied by a penalty of perjury statement executed by an appropriate party submitted by the taxpayer and the shareholders this ruling is conditioned upon the accuracy of that information and those representations the ruling is also conditioned on the taxpayer and shareholders having disclosed to the internal_revenue_service any circumstances known to exist at any time prior to issuance of the ruling that would result in the revocation of the taxpayer’s election out of the installment_method facilitating any_tax benefits in addition to the tax_deferral provided by the installment_method a non-exclusive list of examples of circumstances requiring disclosure include contemplated use of gain on the installment_sale to offset capital losses_incurred by the taxpayer or shareholders after year and before the issuance of this ruling use of gain on the installment_sale to offset losses which were known to the taxpayer or shareholders but unrealized at the time this ruling was issued use of the gain on the installment_sale to offset losses which were anticipated prior to the issuance of this ruling but realized subsequent to the issuance of the ruling use of the gain on the plr-149130-05 installment_sale to facilitate deduction of investment_interest expense by shareholders in a year subsequent to year etc while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely income_tax and accounting william a jackson chief cc ita enclosure redacted copy of letter cc- ---------------------------------------- -------------------- ------------------------------------------------------ ---------------------------
